DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 09 Feb 2022 has been entered.  Claims 1-33 are pending in the application.  Claims 1-3, 5, 11, and 26-29 are currently amended.  Claims 3-4, 6-10, 12-25, and 29-33 remain withdrawn. Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10 Nov 2021.
The prior 35 U.S.C. 102(a)(1) rejection is withdrawn as requested (Pg. 14-17) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 14-17, filed 09 Feb 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) and claim(s) 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Examiner concurs with applicant’s assertion that the previously citations from Bowman et al. (U.S. Pub. 2012/0097156) fail to address all requirements of amended claims 1 and 26. Thus, the prior 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections are withdrawn.
However, upon further consideration, a new ground(s) of rejection is made beginning again from Bowman and further in view of the specific discussion of valves for vent 80 in Bordewick et al. (U.S. Pub. 2007/0277825).

Claim Objections
Claim(s) 2, 11, and 28 is/are objected to because of the following informalities:
Claim 2, Ln. 3 recites “first exhalation” which should read “first exhalation valve”
Claim 11, Ln. 4 recites “first exhalation” which should read “first exhalation valve”
Claim 28, Ln. 1-2 recites “the valve section comprises a plurality of exhalation valves” which should be deleted as it is duplicative of the requirement of claim 26
Claim 28, Ln. 4 recites “first exhalation” which should read “first exhalation valve”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Bordewick et al. (U.S. Pub. 2007/0277825).
Regarding claim 1, Bowman discloses a patient module (#30, 40 – e.g. Fig. 2; ¶0059; see further #40 in any of the embodiments of Figs. 8A-8D, 9A-9D, or 10A-10D; ¶0093) for ventilating a patient, the patient module comprising: a central coupling element (#30 which connects to top of #40 in Figs. 8A-8D, 9A-9D, or 10A-10D, as shown in Fig. 4C); a housing (Fig. 8A exterior of #40) with an input (Fig. 8C top #74) connected to the central coupling element (e.g. Fig. 4C) for fluidic connection of a pressure source (Figs. 1-2) and an output (Fig. 8C bottom #74) for fluidic connection to a patient interface (Fig. 2), which can be connected to the airways of a patient to provide an inhalation volume flow path to the patient interface and an expiratory volume flow path from the patient interface (Fig. 2); a valve section (¶0070 – vents 80 as valves; see vents 80 in Fig. 8A); a heat moisture exchange (HME) filter (Fig. 8C #70; ¶0071) in the housing and spaced apart from the valve section (Figs. 8A & 8C), the HME filter 
Bowman fails to explicitly disclose the valves of vents 80 as in the housing.
Bordewick teaches a respiratory therapy apparatus (Figs. 1A-3) of similar configuration to that of Bowman and teaches vents 80 as being provided each with a valve 84 (Figs. 6B-6C; ¶¶0047, 0073-0075) which may take the form of a butterfly valve, gate, flap, or other valve (¶0047). One having ordinary skill in the art would have expected some of the particular valve forms discussed by Bordewick, e.g. butterfly valve and gate, to be obviously located within interface conduit 50 as opposed to outside of interface conduit 50 (Figs. 6B-6C) as their opening and closing motion will only be effective when situated at least partially internal to interface conduit 50.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Bowman the valves of vents 80 as in the housing based upon an obvious design choice of selecting the valves from particularly desirable valve forms, such as butterfly valve and gate, whose 
Applicant may wish to consider specifying the direction of movement of the exhalation valves as in the same general direction of a central axis of the housing or the central coupling element, or some similar directional language.
Regarding claim 2, Bowman teaches the invention as modified above and further teaches the plurality of exhalation valves comprises a first exhalation valve, a second exhalation valve and a third exhalation valve (Fig. 8A in Bowman has three #80 which will each have a valve), each of the first exhalation, the second exhalation valve and the third exhalation valve being located at a same distance from the central coupling element (Figs. 8A-8D), the central coupling element being aligned with a central axis of the housing (e.g. Fig. 4C).
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Bordewick et al. (U.S. Pub. 2007/0277825) and further in view of Nash (EP 0856327 A2).
Regarding claim 5, Bowman teaches the invention as modified above but fails to teach a particle filter arranged between the HME filter and the valve section, the plurality of exhalation valves being arranged uniformly about the central coupling element.
While Bowman does not explicitly discuss vents 80 being arranged uniformly about a central axis Bowman does teach in one embodiment vents 80 as a series of holes about the circumference of the interface conduit 50 of the user interface 40 (¶0087). One having ordinary skill in the art considering this teaching of being in a 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Bowman the plurality of exhalation valves being arranged uniformly about the central coupling element based upon the suggestion in Bowman of locating vents 80 as a series about the circumference which would have obviously suggested trying the locate vents 80 uniformly about the circumference.
Nash teaches an HME (Fig. 1 #1; Col. 2-3) including a particle filter (#11; Col. 2) arranged between an HME filter (#10; Col. 2) and a machine (i.e. exhalation) end of the HME (Fig. 1 top right). Nash teaches that it is an obvious matter of design choice to either include both an HME element and a bacterial/viral filter or to combine those two functionalities into a single member (Col. 2, Ln. 38-47). In this regard it is noted that the HME element 70 of Bowman does perform both the functions of moisture and heat exchange and particulate filtering (¶¶0071-0077).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated the modified Bowman in a particle filter arranged between the HME filter and the valve section based upon an obvious design choice alternative to provide separate elements for the two functions of moisture and heat exchange and particulate filtering instead of a single member performing both of those functions, with the particle filter being on a machine end of the housing, in view of Nash.
Regarding claim 11, Bowman teaches the invention as modified above and further teaches at least one pressure-measuring port (Fig. 9C #98, 99; ¶0082) is arranged at the HME filter, at the particle filter or at the valve section, the plurality of exhalation valves comprises a first exhalation valve, a second exhalation valve and a third exhalation valve (Fig. 9A in Bowman has three #80 which will each have a valve), each of the first exhalation valve, the second exhalation valve and the third exhalation valve being located at a same distance from the central coupling element (Figs. 9A-9D).
Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Bordewick et al. (U.S. Pub. 2007/0277825) and further in view of Nash (EP 0856327 A2) and further in view of Togawa (U.S. Patent 4090513).
Regarding claim 26, Bowman discloses a patient module system (Figs. 1-2) comprising: a patient module (#30, 40 – e.g. Fig. 2; ¶0059; see further #40 in any of the embodiments of Figs. 8A-8D, 9A-9D, or 10A-10D; ¶0093) for ventilating a patient, the patient module comprising: a central coupling element (#30 which connects to top of #40 in Figs. 8A-8D, 9A-9D, or 10A-10D, as shown in Fig. 4C); a housing (Fig. 8A exterior of #40) with an input (Fig. 8C top #74) for fluidic connection of a pressure source (Figs. 1-2) and an output (Fig. 8C bottom #74) for fluidic connection to a patient interface (Fig. 2), which can be connected to the airways of the patient to provide an inhalation volume flow path towards the patient interface and an expiratory volume flow path away from the patient interface (Fig. 2), the central coupling element being connected to the input of the housing (e.g. Fig. 4C); a valve section (¶0070 – vents 80 as valves; see vents 80 in Fig. 8A), the valve section comprising a plurality of exhalation 
Bowman fails to explicitly disclose the valves of vents 80 as in the housing. Bowman fails to disclose a particle filter arranged between the HME filter and the valve section; the control module comprising a sensor arrangement configured as a pressure difference sensor indicating quantities of gas flowing towards the patient or away from the patient.
Bordewick teaches a respiratory therapy apparatus (Figs. 1A-3) of similar configuration to that of Bowman and teaches vents 80 as being provided each with a valve 84 (Figs. 6B-6C; ¶¶0047, 0073-0075) which may take the form of a butterfly valve, gate, flap, or other valve (¶0047). One having ordinary skill in the art would have expected some of the particular valve forms discussed by Bordewick, e.g. butterfly valve and gate, to be obviously located within interface conduit 50 as opposed to outside of interface conduit 50 (Figs. 6B-6C) as their opening and closing motion will only be effective when situated at least partially internal to interface conduit 50.

Nash teaches an HME (Fig. 1 #1; Col. 2-3) including a particle filter (#11; Col. 2) arranged between an HME filter (#10; Col. 2) and a machine (i.e. exhalation) end of the HME (Fig. 1 top right). Nash teaches that it is an obvious matter of design choice to either include both an HME element and a bacterial/viral filter or to combine those two functionalities into a single member (Col. 2, Ln. 38-47). In this regard it is noted that the HME element 70 of Bowman does perform both the functions of moisture and heat exchange and particulate filtering (¶¶0071-0077).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated Bowman in a particle filter arranged between the HME filter and the valve section based upon an obvious design choice alternative to provide separate elements for the two functions of moisture and heat exchange and particulate filtering instead of a single member performing both of those functions, with the particle filter being on a machine end of the housing, in view of Nash.
Togawa teaches an HME device (Figs. 2-3 #6 which is also Fig. 12 #45; Col. 3 & 7) and a spaced apart module (Fig. 12 #47), wherein the module comprises a sensor arrangement configured as a pressure difference sensor (Fig. 12 from tubes #46 which 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have further incorporated Bowman the control module comprising a sensor arrangement configured as a pressure difference sensor indicating quantities of gas flowing towards the patient or away from the patient in order to provide the benefit of detecting the number of breaths per unit time, respiration air volume and the volume of tidal air of the patient based upon a pressure drop across the HME in view of Togawa.
Applicant may wish to consider specifying the direction of movement of the exhalation valves as in the same general direction of a central axis of the housing or the central coupling element, or some similar directional language.
Regarding claim 28, Bowman teaches the invention as modified above and further teaches the plurality of exhalation valves comprises a first exhalation valve, a second exhalation valve and a third exhalation valve (Fig. 8A in Bowman has three #80 which will each have a valve), each of the first exhalation valve, the second exhalation valve and the third exhalation valve being located at a same distance from the central coupling element (Figs. 8A-8D).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (U.S. Pub. 2012/0097156) in view of Bordewick et al. (U.S. Pub. .
Regarding claim 27, Bowman teaches the invention as modified above and further teaches the control module being located at a spaced location from the housing (¶0063 – control unit 26 on flow generator housing 22).
Bowman as modified fails to teach the control module further comprises an inhalation valve separated in space from the patient module, the plurality of exhalation valves being arranged uniformly about the central coupling element.
While Bowman does not explicitly discuss vents 80 being arranged uniformly about a central axis Bowman does teach in one embodiment vents 80 as a series of holes about the circumference of the interface conduit 50 of the user interface 40 (¶0087). One having ordinary skill in the art considering this teaching of being in a series “about the circumference” would have considered it prima facie obvious to try placing vents 80 uniformly about the circumference.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Bowman the plurality of exhalation valves being arranged uniformly about the central coupling element based upon the suggestion in Bowman of locating vents 80 as a series about the circumference which would have obviously suggested trying the locate vents 80 uniformly about the circumference.
Fu teaches a blower for a ventilator (Figs. 16-18; ¶0221) including an inhalation valve (#203; ¶0223) as part of a flow generator (note Bowman’s locating of control unit 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bowman the control module further comprises an inhalation valve separated in space from the patient module in order to provide the benefit of positioning a valve for communication with atmosphere to allow air to flow into a blower of the system during an inhalation phase of the patient's breathing cycle in view of Fu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785